DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 01/27/2021 is acknowledged. Claims 21-50 are pending and under consideration.

Claim Interpretation
Claim 31 recites a system for analyzing a nucleic acid molecule. It is noted that the claimed system comprises i) a substrate, and ii) at least one polymer layer. While the polymer layer is recited as being “configured to” have a first plurality of nucleic acid molecules coupled thereto, the system as claimed does not require that the first plurality of nucleic acid molecules actually are coupled to the polymer layer. Therefore, any limitations regarding the nucleic acid molecules will not necessarily distinguish the claimed system. In addition, limitations regarding the nucleic acid molecules in dependent claims may not necessarily further limit the claim(s) from which they depend. In addition, it is not clear whether the second plurality of nucleic acid molecules are required by the claimed system, or are merely intended to be used with the system. That is, the language “a second plurality of nucleic acid molecules in a discrete region of said surface” is open to multiple interpretations (see rejection under 35 USC 112(b) below), one of which is that they are placed into a solution in contact with the surface, whereby the first plurality of nucleic acid molecules, having been coupled to said discrete region, couples to the second plurality of nucleic acid molecules. Therefore, the broadest reasonable interpretation of claim 31 is a system comprising a substrate and at least one polymer layer coupled to said substrate. Claim 41, however, does require that the first plurality of nucleic acid molecules is coupled to the polymer (i.e. to the first, second and third polymer monolayers).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites (lines 6-7) “which said first plurality of nucleic acid molecules is configured to couple to a second plurality of nucleic acid molecules in a discrete region of said surface”. It is unclear from this language which, if any, of the following situations applies:
the “second plurality of nucleic acid molecules” is found in a discrete region of said surface, and the first plurality of nucleic acid molecules couples to them from wherever the first plurality of nucleic acid molecules are coupled to the polymer layer (e.g. the first nucleic acid molecules are sufficiently long to “reach” the second nucleic acid molecules found in the discrete region); or
 the first plurality of nucleic acid molecules is coupled in the discrete region, and they couple to the second nucleic acid molecules which are in solution; or
the second plurality of nucleic acid molecules are coupled to the surface in the discrete region, and they couple to the first plurality of nucleic acid molecules which are in solution
Because the language gives rise to multiple interpretations, the scope of the claims is not clear. Claims 22-50 depend from claim 21 and are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 37 each depend from claim 31, which recites: “said at least one polymer layer is configured to have a first plurality of nucleic acid molecules coupled thereto, which said first plurality of nucleic acid molecules is configured to couple to a second plurality of nucleic acid molecules in a discrete region of said surface”. Firstly, it is noted that the claim does not require that the first plurality of nucleic acids are coupled to the surface. Likewise, the claim does not require that the second plurality of nucleic acids are in a discrete region of the surface. The claim language is open to multiple interpretations, one of which is that the at least one polymer layer is capable of being coupled to first plurality of nucleic acid molecules, and that the intended use of the system is to do so, and then couple to the second plurality of nucleic acid molecules, which are provided to said discrete region of the surface (e.g. by applying a droplet of liquid containing the second plurality of nucleic acid molecules to said discrete region). Therefore, as this is within the broadest reasonable interpretation of the claim, the limitations regarding the first and second plurality of nucleic acid molecules becomes a recitation of intended use. Therefore, the limitations in claims 36 and 37 are directed to nucleic acid molecules that are not part of the system as claimed, and do not further limit the system of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 42 and 43 depends from claim 41, which recites “wherein said first monolayer of polymer molecules, said second monolayer of polymer molecules, and said third monolayer of polymer molecules comprise said first plurality of nucleic acid molecules coupled thereto”. However, each of claims 42 and 43 recites “wherein said first plurality of nucleic acid molecules is configured to couple to said second monolayer of polymer molecules or said third monolayer of polymer molecules”. Therefore, claims 42 and 43 do not require all the limitations of claim 41.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 44 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the system of claim 31 does not require that the first plurality of nucleic acid molecules is actually coupled to the at least one polymer layer, the coupling of the nucleic acids to the polymer layer is merely an intended use of the system of claim 31. Claims 44 and 45 recite that the first plurality of nucleic acid molecules “is configured to” couple to the at least one polymer layer at a particular ratio of nucleic acid molecule:polymer (which the Examiner understands to be “polymer molecule”). This is simply a recitation of intended use, since the system of claim 31 does not comprise the first plurality of nucleic acid molecules actually coupled to the polymer layer. The ratios recited in claims 44 and 45 could be obtained based on how many molecules of the first plurality of nucleic acid molecules are used in the intended use of coupling them to the polymer layer. Since this is an intended use, claims 44 and 45 do not further structurally limit the system of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 46 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted previously, the system of claim 31 does not require that the first plurality (or the second plurality) of nucleic acids are actually coupled to the polymer layer of the system. The language in claim 31 regarding the first and second pluralities of nucleic acid molecules is intended use. Therefore, the limitations in claims 46 and 47, which speak to the percent of molecules of the first plurality of nucleic acid molecules coupled to the second plurality of nucleic acid molecules, and nature of the coupling between the first and second pluralities of nucleic acid molecules, respectively, are also recitations of intended use. As such, they do not structurally further limit the system of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 48-50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted previously, the system of claim 31 does not require that the first plurality (or the second plurality) of nucleic acids are actually coupled to the polymer layer of the system. The language in claim 31 regarding the first and second pluralities of nucleic acid molecules is intended use. Therefore, the limitations in claims 48-50, which speak to the surface densities of the nucleic acid molecules on the surface are also recitations of intended use that do not structurally distinguish over the system of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-34, 36-39, and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2014/0079923, IDS reference) in view of Smith (US 2011/0059865, IDS reference) and Pan (Phys. Biol. 12 045006 2015, IDS reference).
Regarding claim 31, George disclosed a system comprising:
a substrate; 
and at least one polymer layer coupled to said substrate, 
See Example 3, at paragraphs [0329]-[0342], which describes the construction of flow cells having a coating of PAZAM (a hydrophilic polymer), onto which primers were grafted achieving densities of up to 106 per µm2 (paragraph [0329]). These primers were able to support amplification of seeded DNA templates (paragraph [0332]).
wherein said at least one polymer layer is configured to have a first plurality of nucleic acid molecules coupled thereto,
which said first plurality of nucleic acid molecules is configured to couple to a second plurality of nucleic acid molecules in a discrete region of said surface,
See Example 3, at paragraphs [0329]-[0342], which describes the construction of flow cells having a coating of PAZAM (a hydrophilic polymer), onto which primers were grafted achieving densities of up to 106 per µm2 (paragraph [0329]). These primers were able to support amplification of seeded DNA templates, which amplification formed a cluster wherever a seeded template was captured by a grafted primer (paragraph [0332], Figure 5A). Note for purposes of this rejection, the clusters represent the first plurality of nucleic acid molecules, and each cluster represents a discrete region of the surface. Therefore, George’s polymer layer was “configured to have a first plurality of nucleic acid molecules coupled thereto”. Moreover, the “first plurality of nucleic acid molecules” would be “configured to couple to a second plurality of nucleic acid molecules”, in that complementary nucleic acid molecules could be hybridized to the “first plurality of nucleic acid molecules”.
George did not disclose wherein said at least one polymer layer comprises a surface that has a water contact angle of less than 50 degrees, as recited in claim 31. 
George also did not disclose wherein said surface exhibits a signal-to-noise ratio of about 2:1, or the conditions under which this SNR was measured.

Smith disclosed two inventions. The first was the fabrication of hydrogel-based molecular arrays where, unlike previous methods, the support on which the hydrogel was formed did not require covalent surface modification in order to adequately immobilize the hydrogel. This is discussed, e.g., at paragraph [0019].
The second invention disclosed by Smith, and the one germane to this rejection, was the modification of existing arrays by applying one or more polyelectrolyte or neutral polymers. This is discussed at paragraphs [0043]-[0044] with regard to modifying Smith’s own arrays (made according to Smith’s first invention). It is also discussed at paragraph [0120], where Smith states (emphasis provided):
In accordance with preferred aspects of the invention, the solid-supported hydrogel-based molecular arrays of the invention may be treated with polyelectrolyte or neutral polymers to afford arrays, preferably SMAs or clustered arrays, particularly SMAs or clustered arrays of polynucleotides, the surfaces of which have enhanced passivity towards, for example, aspecific binding with nucleotides (e.g. labelled nucleotides) used in sequencing and other interrogative methods of using the arrays…It will be appreciated that, since this aspect of the invention lies in the modification of existing molecular arrays, the nature of the molecular array treated according to the method of the invention is not of any particular importance. This notwithstanding, it is preferred that the arrays treated are in accordance with the fourth aspect of this invention.
The “fourth aspect” of the invention, as noted in paragraph [0030], is simply an array of Smith’s first invention, that being a hydrogel-based array in which the substrate has not been covalently modified. At paragraphs [0136]-[0139], Smith states: “There are thus three main types of molecular array which may be treated according to this invention: (1) arrays directly supported onto silica-based supports; (2) hydrogel-based molecular arrays; and (3) PEM-supported molecular arrays.” Examples of such arrays had been discussed by Smith at paragraphs [0127]-[0135]. What is clear from this is Smith suggested the modification of arrays by the treatment with polyelectrolyte or neutral polymers, whether they were arrays as he taught, or as taught by others.
Smith disclosed at paragraph [0141]: “According to this invention, the surface of an existing array of biomolecules, preferably of polynucleotides, is modified by treatment with a mixture comprising polyelectrolyte a mixture comprising neutral polymers, or a mixture comprising both polyelectrolytes and neutral polymers.” As a neutral polymer, Smith suggested PEG 8000 (paragraph [0145], the “8000” refers to the average molecular weight of the polymer, i.e. 8000 Daltons). Smith disclosed that the treatment of arrays with polyelectrolyte or neutral polymers would be the deposition of a layer of the polymers (paragraph [0147]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the array (i.e. flow cell) of George by treating it according to the method of Smith by depositing a layer of PEG 8000 on the array, thereby obtaining the benefit of enhanced passivity to “aspecific” (non-specific) binding of, e.g. labeled nucleotides, as taught by Smith at paragraph [0120], and in doing so, “reduce background ‘noise’ during the detection of each individual nucleotide in each step in sequencing experiments” (Smith, paragraph [0010]). In making such modification, one would arrive at the claimed invention since this would arrive at a second hydrophilic layer (the PEG 8000, whereas the original hydrophilic PAZAM layer of George’s flow cell would be the “first hydrophilic layer”), and since at least one of these two hydrophilic layers comprises PEG, and at least one of these two hydrophilic layers comprises a polymer having a molecular weight of at least 1,000 Daltons (i.e. the PEG, with an average molecular weight of 8,000 Daltons). It would also have been obvious to minimize “noise”, thus increasing the signal to noise ratio, since Smith taught reducing background noise was desirable.

Along these same lines, Pan disclosed (left column, page 1): “In typical single-molecule fluorescence experiments, the concentrations of biomolecules of interest should be kept as low as possible to minimize the background noise and improve image quality.” Additionally, Pan disclosed (spanning columns, page 1, citations omitted): “Moreover, the nonspecific binding of fluorophore-labeled biomolecules to the imaging surface could introduce random errors, thus dramatically diminishing the accuracy and precision of the data statistics.”
Pan disclosed that PEG was conventionally used to passivate surfaces to block non-specific binding (right column, page 1). Pan disclosed that reducing the contact angle meant that the surface was more hydrophilic (page 3, right column, middle paragraph). Pan disclosed that increasing hydrophilicity was good because it promoted passivation efficacy (abstract), and that hydrophilic macromolecules “prevent adsorption of biomolecules of interest due to nonspecific hydrophobic interactions” (page 1, right column).
Finally, Pan demonstrated that the application of PEG to an aminosilanized glass surface reduced the contact angle from 54.4 degrees to 44.3 degrees (figure 2, compare A and B).
Given that the disclosures of George and Smith collectively suggest modifying Smith’s surface (which was already coated with PAZAM, a hydrophilic polymer) by applying PEG 8000 (another hydrophilic molecule), Pan’s figure 2 would suggest that such modification of George’s surface would result in a contact angle of <50 degrees. Pan also provides a motivation to arrive at a more hydrophilic surface to reduce non-specific binding.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of George and Smith to arrive at a surface with a water contact angle of <50 degrees in order to minimize non-specific binding. Pan demonstrates it was within the skill of the ordinary practitioner to achieve such water contact angles using PEG.

Therefore, the combined disclosures of George, Smith and Pan would arrive at a modification of George’s surface by addition of PEG to the PAZAM layer to both reduce background noise and reduce the water contact angle to <50 degrees. Regarding the particular SNR achieved, it would have been obvious to strive for as high an SNR as possible, and given that the combined disclosures of George, Smith and Pan arrive at all the structural limitations of the claim, the properties of such array, including the SNR, would inherently derive from the structure. This means that the structure would have the recited SNR under the testing procedure recited in the claim. If this were not the case, then this would constitute evidence that one or more elements required to arrive at the recited SNR has been omitted from the claim (see MPEP 2164.08(c)).

Regarding claims 32 and 33, the modification of George’s system as suggested by the disclosures of Smith and Pan would arrive at two polymer layers (the initial PAZAM layer of George, to which the primers would be grafted) and the PEG layer of Smith. These are different polymers.
Regarding claim 34, the PEG disclosed by Smith was PEG 8000 (i.e. average molecular weight of 8,000 Daltons).
Regarding claims 36 and 37, as the claimed system does not actually comprise the second plurality of nucleic acid molecules (or, for that matter, the first plurality of nucleic acid molecules), limitations as to the nature of the second plurality of nucleic acid molecules does not distinguish over the system suggested by the combined disclosures of George, Smith and Pan. Note, however, that as George taught that primers could be grafted onto the PAZAM layer, then the system would be able to amplify any conceivable target to create clusters (first plurality of nucleic acid molecules), and multimeric nucleic acid molecules (whether single- or double-stranded) comprising sequences complementary to the clusters could be hybridized thereto.
Regarding claim 38, George disclosed flow cells (paragraphs [0329]-[0342]).
Regarding claim 39, George used the flow cells for sequencing (paragraph [0340]).
Regarding claims 44 and 45, as the claimed system does not actually comprise the first plurality of nucleic acid molecules, limitations as to the ratio of nucleic acid molecules to polymer do not distinguish over the system suggested by the combined disclosures of George, Smith and Pan. Note, however, that as George taught that primers could be grafted onto the PAZAM layer, ratio of nucleic acid molecule to polymer molecule would be determined by the amount of primers applied to the polymer, the amount of template seeded, and the number of amplification cycles performed for cluster generation, all of which represent an intended use that does not distinguish over the system suggested by the combined disclosures of George, Smith and Pan.
Regarding claims 46 and 47,  as the claimed system does not actually comprise the second plurality of nucleic acid molecules (or, for that matter, the first plurality of nucleic acid molecules), limitations as to the percent of the first plurality of nucleic acid molecules coupled to the second plurality of nucleic acid molecules would depend on the amount of second nucleic acid molecules applied, which represents and intended use and therefore does not distinguish over the system suggested by the combined disclosures of George, Smith and Pan. Moreover, it is noted that, as the clusters generated by George can be regarded as the first plurality of nucleic acid molecules, complementary nucleic acid molecules representing a second plurality of nucleic acid molecules could be coupled to the first nucleic acid molecules by hybridization.
Regarding claims 48-50, as the claimed system does not actually comprise the second plurality of nucleic acid molecules (or, for that matter, the first plurality of nucleic acid molecules), limitations as to the surface density of the first and second pluralities of nucleic acid molecules (which can be regarded as George’s “clusters” and nucleic acid molecules complementary thereto, respectively) represent an intended use. The respective surface densities could be achieved depending on how much primer is coupled to the PAZAM layer, the amount of template seeded, the number of amplification cycles performed for generating the clusters, and the amount of complementary nucleic acid molecules hybridized to said clusters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637